ACCEPTED
                                                                                   05-14-01617-CV
                                                                        FIFTH COURT OF APPEALS
                                                                                   DALLAS, TEXAS
                                                                              7/24/2015 3:56:25 PM
                                                                                        LISA MATZ
                                                                                            CLERK

                      No. 05-14-01617-CV
_____________________________________________________________
                                                              FILED IN
                                                       5th COURT OF APPEALS
                            IN THE                         DALLAS, TEXAS
                      COURT OF APPEALS                 7/24/2015 3:56:25 PM
              FIFTH DISTRICT OF TEXAS AT          DALLAS LISA MATZ
                                                               Clerk


            BOSTON SCIENTIFIC CORPORATION, INC.,
                                  Defendant-Appellant,

                                   V.

             MARTHA SALAZAR and FELIX SALAZAR,
                                 Plaintiffs-Appellees.


          APPELLEES’ SECOND UNOPPOSED MOTION
       FOR A 60 DAY EXTENSION OF TIME TO FILE BRIEF


FREESE & GOSS, PLLC                      CAPSHAW & ASSOCIATES
Tim K. Goss                              Richard A. Capshaw
tim@freeseandgoss.com                    richard@capslaw.com
3031 Allen St., Ste. 200                 3031 Allen St., Ste. 201
Dallas, TX 75204                         Dallas, TX 75204
P: 214.761.6610                          P: 214.761.6610
F: 214.761.6688                          F: 214.761.6611

EDWARDS & DE LA CERDA, P.L.L.C.          MATTHEWS AND ASSOCIATES
Kevin L. Edwards                         David P. Matthews
kevin@edwardsdelacerda.com               dmatthews@thematthewslawfirm.com
3031 Allen St., Ste. 100                 2509 Sackett St.
Dallas, TX 75204                         Houston, TX 77098
P: 214.550.5238                          P: 713.522.5250
F: 214.722.2101                          F: 713.535.7184

    Counsel for Plaintiffs-Appellees Martha Salazar and Felix Salazar                      M
                                                                                           A
                                                                                           T
                                                                                           T
                                   -1-                                                     H
                                                                                           E
                                                                                           W
TO THE HONORABLE COURT OF APPEALS:

1.    Pursuant to Rules 2, 10.5(b), and 38.6(d), Appellees Martha Salazar

and Felix Salazar file this Second Unopposed Motion for Extension of Time

to File Brief and respectfully request a 60-day extension of the deadline to

file Appellees’ Brief.

                                   I.
      Appellees Request A 60 Day Extension Of Time To Allow For
        Finalization Of The Settlement Entered By The Parties.

2.    This is an appeal of a judgment that was signed on October 2, 2014.

The judgment was entered by the 95th Judicial District Court of Dallas

County, in Cause No. DC-12-14349, styled Martha Salazar, et al v. Boston

Scientific Corporation, Inc., et al.

3.    Appellants moved, with agreement by the Appellees, for two

extensions of time (a total of sixty days) to file Appellant’s brief, both of

which were granted by this Court of Appeals. Appellants filed their brief on

June 1, 2015.

4.    Prior to the date on which Appellees’ Brief was due, Appellees filed

an Unopposed Motion for Extension to File Brief, requesting a 120-day

extension. This Court of Appeals granted Appellees’ Motion for Extension

to File Brief and allowed an extension of 30 days. Appellees’ Brief is now

due July 31, 2015.


                                       -2-
5.    Appellees now file their Second Unopposed Motion for Extension to

File Brief and request a 60-day extension of this deadline. If granted, the

new deadline to file Appellees’ brief would be September 29, 2015.

Counsel for Appellees conferred with counsel for Appellants on the

extension requested herein and counsel for Appellants is not opposed to

Appellees’ request or to the filing of this motion.

5.    Appellees’ request for an extension is not intended for delay; but

rather to allow adequate time to finalize a settlement between the Appellees

and the Appellants. As of the date of filing this Motion for Extension of

Time to File Appellees’ Brief, counsel for Appellees and counsel for

Appellants have executed a Master Settlement Agreement, established a

Qualified Settlement Fund for the resolution of a substantial number of

claims, including this judgment, and counsel for Appellees has received

executed settlement disclosures and settlement agreements from a

substantial number of claims, including that of the Appellees.          It is

anticipated that counsel for Appellees will receive the remainder of the

required executed settlement disclosures and settlement agreements pursuant

to the terms of the Master Settlement Agreement during the next 60 days and

that the settlement between Appellees and Appellants will be fully executed

and finalized. As such, this case and this appeal will be resolved. Appellees



                                      -3-
and Appellants have conferred and it is agreed that the settlement terms

should be satisfied within this timeframe.

6.    Appellant’s counsel is not opposed to the requested extension.

7.    Alternatively, if Appellees’ request for a 60 day extension is not

granted, Appellees respectfully request an extension of 30 days to file their

Appellee’s Brief.

      WHEREFORE Appellees, Martha Salazar and Felix Salazar,

respectfully request a 60-day extension of the deadline to file Appellees’

Brief, which would make the new deadline for filing of Appellees’ Brief

September 29, 2015.

                                       Respectfully submitted,

                                       /s/Tim K. Goss
                                       Tim K. Goss
                                       Texas Bar No. 08222660
                                       tim@freeseandgoss.com
                                       Freese & Goss, PLLC
                                       3031 Allen St., Ste. 200
                                       Dallas, TX 75204
                                       P: 214.761.6610
                                       F: 214.761.6688

                                       Richard A. Capshaw
                                       State Bar No. 03783800
                                       richard@capslaw.com
                                       Capshaw & Associates
                                       3031 Allen St., Ste. 201
                                       Dallas, TX 75204
                                       P: 214.761.6610
                                       F: 214.761.6611

                                     -4-
 David P. Matthews
 Texas Bar No. 13206200
 dmatthews@thematthewslawfirm.com
 Matthews and Associates
 2509 Sackett St.
 Houston, TX 77098
 P: 713.522.5250
 F: 713.535.7184

 Kevin L. Edwards
 Texas Bar No. 24040853
 kevin@edwardsdelacerda.com
 Edwards & de la Cerda, P.L.L.C.
 3031 Allen St., Ste. 100
 Dallas, TX 75204
 P: 214.550.5239
 F: 214.722.2101




-5-
                        CERTIFICATE OF SERVICE

      On July 24, 2015, a copy of the foregoing pleading was filed and

served electronically by email through eFile.txcourts.gov on all counsel of

record for Appellees:

S. Vance Wittie
Maria Katina Karos
Sedgwick, LLP
1717 Main Street, Ste. 5400
Dallas, TX 75201-7367
P: (469) 227-8200
F: (469) 227-8004
Email:
vance.wittie@sedgwicklaw.com
maria.karos@sedgwicklaw.com




                                           /s/Tim K. Goss
                                           Tim K. Goss




                                    -6-
                   CERTIFICATE OF CONFERENCE

      Counsel for Appellant and counsel for Appellees conferred on July

23, 2015 regarding the substantive request in this motion. Counsel for

Appellant does not oppose the relief requested in this motion.


Certified to the 24th day of July, 2015, by:

                                        /s/Tim K. Goss
                                        Tim K. Goss




                                       -7-